Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 1 of 14




                Exhibit 1
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                                                                                                   INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 2 of 14
                                                                     RECEIVED  NYSCEF: 07/14/2020




          SUPREME                COURT               OF THE                 STATE           OF       NEW YORK
         COUNTY                 OF      NEW YORK
         ---------------------------------------------------------------x
         PATRIARCH                      PARTNERS                     MANAGEMENT                                           :

          GROUP,              LLC,         and    PATRIARCH                        PARTNERS                               :
         AGENCY                 SERVICES,                   LLC,                                                          :

                                                                                                 .                             Index          No.
                                                                                             Plamtiffs,

                                                                                                                               SUMMONS
                                                         -against-

                                                                                                                          :
                                                                                                                          :
          GORHAM                 PAPER            AND          TISSUE,                LLC,                                :
                                                                                            Defendant.                    :
         ---------------------------------------------------------------x




         To     the    above-named                   defendant:


           Gorham             Paper        and      Tissue,          LLC


                        You       are      hereby          summoned                 to answer            the    complaint                   in this         action        and       to    serve         a copy       of


         your      answer,           or,    if the        complaint               is not     served          with     this         summons,                 to    serve          a notice          of


                                                 Plaintiffs'
         appearance,              on the                                attorney            within       20     days          after        the   service               of this         summons,


         exclusive            of the       day      of     service          (or    within         30    days        after      the         service          is complete                 if this         summons            is


         not    personally              delivered            to you         within          the      State     of New              York);        and         in case             of your          failure      to


         appear        or answer,            judgment                will     be taken            against           you       by      default         for        the    relief         demanded              in the


         amended              complaint.


                                                                      Plaintiffs'
                        The      basis       of venue           is                           residence,              which            is    1 Liberty             Street,         New        York,          New


         York         10006,         a forum         selection              clause,         and      because          a substantial                  part         of the         events        or omissions



         giving        rise     to this      action          occurred              in New         York         County,             pursuant            to CPLR                   501     and       503      (a),    (d).




                                                                                                       1 of 11
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                    INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 3 of 14
                                                                     RECEIVED  NYSCEF: 07/14/2020




         Dated:      July   14,   2020
                     New    York,    New   York




                                                  ALLEGAERTBERGER&                                       VOGELLLP




                                                  By:                 /s/    David         A.   Berger

                                                                     David        A.      Berger
                                                                      John       S. Craig
                                                                      Bianca         Lin


                                                  111       Broadway,            20th      Floor

                                                  New        York,         New     York         10006

                                                  (212)       571-0550


                                                  Attorneys          for     Plaintiffs




                                                        2



                                                  2 of 11
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                                                                                         INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 4 of 14
                                                                     RECEIVED  NYSCEF: 07/14/2020




          SUPREME                  COURT            OF THE                STATE           OF    NEW YORK
         COUNTY                OF      NEW YORK
         ---------------------------------------------------------------x
         PATRIARCH                     PARTNERS                      MANAGEMENT                                       :

          GROUP,             LLC,          and    PATRIARCH                        PARTNERS                           :
         AGENCY                SERVICES,                     LLC,                                                     :

                                                                                               .                            Index        No.
                                                                                           Plamtiffs,

                                                                                                                            COMPLAINT
                                                     -against-

                                                                                                                      :
                                                                                                                      :
          GORHAM                   PAPER          AND           TISSUE,             LLC,                              :
                                                                                          Defendant.                  :
         ---------------------------------------------------------------x




                                       Plaintiffs             Patriarch        Partners         Management                     Group,            LLC          ("PPMG")             and     Patriarch


         Partners         Agency             Services,           LLC        ("PPAS",            and       together           with       PPMG,            "Plaintiffs"),             by     and     through


         its   undersigned                 attorneys,           Allegaert           Berger          &   Vogel         LLP,          as and       for     its    Complaint               against


         Defendant             Gorham             Paper         And       Tissue,         LLC        ("Defendant"),                    states     upon         knowledge                with      respect


         to its     own       acts     and       status,        and    upon         information               and     belief        as to all          other      matters,          as follows:




                                                                             NATURE                  OF       THE         ACTION


                        1.             This       is a straightforward                      action        arising         from         Defendant's               failure      to pay           PPMG         for


         amounts             due     and     owing           under        a Management                  Services             Agreement,                dated       as of     July        29,    2011,       as


         amended             as of     October               1, 2015        (the    "MSA"),             for    management                  and         operational           consulting             and


         other      services          (and       associated            expenses)             duly       provided             to Defendant,                and      failure         to pay        PPAS        for


         amounts             due     and     owing           to it under           a Credit         Agreement,                 among           PPAS,           certain       secured           lenders,

                                                              Defendants'
         Defendant             and      certain         of                             subsidiaries,                dated        as of May              13,     2011       (the     "Credit


         Agreement").                  Plaintiffs            have      made         due     demand            of    Defendant              for    the      amounts           outstanding              to no



         avail,      thereby         necessitating                  commencement                     of this        action       for     breach          of    contract           and    related


         relief.




                                                                                                     3 of 11
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                                                                                         INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 5 of 14
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                               THE          PARTIES


                       2.                 Plaintiff           Patriarch         Partners           Management                Group,           LLC          is a Delaware               limited



         liability          company              with     its principal              place         of business            in New         York,        New          York.


                        3.                Plaintiff           Patriarch         Partners           Agency           Services,           LLC        is a Delaware                  limited          liability


         company             with         its principal            place        of business               in New       York,          New         York.


                       4.                 Defendant              Gorham             Paper       and       Tissue,        LLC         is a Delaware                 limited        liability


         company             with         its principal            place        of business               in Gorham,            New         Hampshire.




                                                                PERSONAL                    JURISDICTION                           AND        VENUE


                        5.                This        Court      has      personal           jurisdiction            over      Defendant              because,             pursuant           to     Section


          10 of the          MSA           and        Section          10.8    of the        Credit         Agreement,               respectively,               Defendant            has



         irrevocably             submitted               to the        exclusive          jurisdiction              of the      state       or federal             courts       in the        City       of


         New         York      with         respect           to any       action       or proceeding                arising          out    of    or relating              to each         such



         agreement,             and        has        waived        any       defense         of     an inconvenient                  forum         to the         maintenance                of     any       such


         action.


                        6.                Venue          is proper            in New         York         County,         pursuant           to CPLR               § 501,       because            the


         parties       elected            such        venue       in    Section         10 of the            MSA       and      in     Section            10.8     of   the     Credit


                                                                                                                     Plaintiffs'
         Agreement,                 and     pursuant             to CPLR            § 503(a),             in that                           principal            places        of business               are     in


         New         York      County,             and        a substantial           part         of the     events        or omissions                  giving        rise    to this        action


         occurred            in New           York        County.


                                                                                  STATEMENT                         OF      FACTS


                                                                              Defendant's                 Breach          of the       MSA

                       7.                 Pursuant             to the      MSA,         Defendant              engaged          PPMG              to provide            certain        management,


         operational            consulting                and      other       services            (the     "Services")            to it,     as specified               in    Section         1 of the




                                                                                                               2




                                                                                                          4 of 11
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                                                                      INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 6 of 14
                                                                     RECEIVED  NYSCEF: 07/14/2020




         MSA.        PPMG          duly      provided           the     Services       to Defendant            for     a period           of more        than      nine     years,



         commencing             in or about            October           2010.


                     8.                PPMG         regularly          submitted          invoices      for    the     Services            it provided          to Defendant,           as


         well   as for      reasonable             expenses            incurred     in connection              therewith,           which          Defendant          was


         obligated         to pay        under      Section           3 of the     MSA.        Defendant             has    never      rejected,         returned,          or


         objected         to any        of the    invoices,           and,   following         due    demand,              has   failed       to fully       pay     49   of them


         (the   "MSA         Invoices").             The      total      of the    amount        of   the     unpaid        Invoices          is $2,408,738.85.


                     9.             A     summary          of the        outstanding          MSA       Invoices           is as follows,             with      amounts          that


         have   been       partially        paid,      is as follows:



                                                 Invoice        Date         Invoice        Amount              Amount              Paid               Balance

                                    1               4/1/2016                             $50,000.00                    $21,353.00                      $28,647.00

                                   2                5/1/2016                             $50,000.00                              $0.00         |       $50,000.00

                                   3                6/1/2016                             $50,000.00                              $0.00                 $50,000.00

                                   4                7/1/2016                             $50,000.00                              $0.00                 $50,000.00

                                   5                8/1/2016                             $50,000.00                              $0.00                 $50,000.00

                                   6                9/1/2016                             $50,000.00                              $0.00                 $50,000.00

                                   7                10/1/2016                            $50,000.00                              $0.00                 $50,000.00

                                   8                11/1/2016                            $50,000.00                              $0.00                 $50,000.00

                                   9                12/1/2016                            $50,000.00                              $0.00                 $50,000.00

                                    10              1/1/2017                             $50,000.00                              $0.00                 $50,000.00

                                    11              2/1/2017                             $50,000.00                              $0.00                 $50,000.00

                                    12              3/1/2017                             $50,000.00                              $0.00                 $50,000.00

                                    13              4/1/2017                             $50,000.00                              $0.00                 $50,000.00

                                    14              5/1/2017                             $50,000.00                              $0.00                 $50,000.00

                                    15              6/1/2017                             $50,000.00                              $0.00                 $50,000.00

                                    16              7/1/2017                             $50,000.00                              $0.00                 $50,000.00

                                    17              8/1/2017                             $50,000.00                              $0.00                 $50,000.00

                                    18              9/1/2017                             $50,000.00                              $0.00                 $50,000.00

                                    19              10/1/2017                            $50,000.00                              $0.00                 $50,000.00

                                   20               11/1/2017                            $50,000.00                              $0.00                 $50,000.00

                                   21               12/1/2017                            $50,000.00                              $0.00                 $50,000.00

                                   22               1/1/2018                             $50,000.00                              $0.00                 $50,000.00

                                   23               2/1/2018                             $50,000.00                              $0.00                 $50,000.00

                                   24               3/1/2018                             $50,000.00                              $0.00                 $50,000.00



                                                                                                 3




                                                                                           5 of 11
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                                                                           INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 7 of 14
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                    Invoice           Date        Invoice          Amount             Amount            Paid              Balance

                                       25                4/1/2018                            $50,000.00                                $0.00               $50,000.00

                                       26                5/1/2018                            $50,000.00                                $0.00               $50,000.00

                                       27                6/1/2018                            $50,000.00                                $0.00               $50,000.00

                                       28                7/1/2018                            $50,000.00                                $0.00               $50,000.00

                                       29                8/1/2018                            $50,000.00                                $0.00               $50,000.00

                                       30                9/1/2018                            $50,000.00                                $0.00               $50,000.00

                                       31                9/1/2018                            $30,091.85                                $0.00               $30,091.85

                                       32               10/1/2018                            $50,000.00                                $0.00               $50,000.00

                                       33               11/1/2018                            $50,000.00                                $0.00               $50,000.00

                                       34               12/1/2018                            $50,000.00                                $0.00               $50,000.00

                                       35                1/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       36                2/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       37                3/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       38                4/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       39                5/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       40                6/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       41                7/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       42                8/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       43                9/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       44               10/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       45               11/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       46               12/1/2019                            $50,000.00                                $0.00               $50,000.00

                                       47                1/1/2020                            $50,000.00                                $0.00               $50,000.00

                                       48                2/1/2020                            $50,000.00                                $0.00               $50,000.00

                                       49                3/1/2020                            $50,000.00                                $0.00               $50,000.00

                                                                                                                                      Total:        $2,408,738.85




                        10.            Defendant               is also       obligated       under          the   terms      of the     MSA       to indemnify               PPMG       for


         all   costs,     disbursements,                      and     fees    (including           attorney's        fees)     in connection              with      this   action


         because         this    action           has    been       caused       by,     relates      to,    is based        upon      or otherwise              arises    out   of   or in


         connection             with        the    engagement                of PPMG          under         the   MSA        or in connection              with       Services


         provided         thereunder.


                        11.            PPMG             has    duly      performed           all    obligations           required        of   it under      the      MSA.




                                                                                                        4




                                                                                                   6 of 11
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                                                                                                  INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 8 of 14
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                             Defendant's                   Breach            of the            Credit        Agreement


                        12.          In the          Credit          Agreement,               PPAS            was           appointed             the      administrative                  agent


         thereunder.              Pursuant            to    Section           2.7     of the        Credit            Agreement,                 Defendant                agreed         to pay          PPAS         an


                                     Fee"
         annual        "Agent                    of        $75,000            in connection                 with        the      administrative                    services            ("Administrative



          Services")           as set forth            in the         Credit         Agreement.


                        13.          PPAS            has      duly       performed              all        obligations                required            of     it under        the     Credit


         Agreement.


                        14.          Section               10.7     of the          Credit     Agreement                       further       provided              that     "[n]o        failure         or delay



         by    any     party       in exercising                  any      right,      power          or privilege                   under        this     Agreement                 or any         of the       other


                                                                                                                                                         privilege."
         Credit        Documents              will         operate           as a waiver              of the          right,       power          or                             Credit           Agreement                    §


          10.7.


                        15.          The       Credit             Agreement                is governed                 by      New        York           law,     § 10.10,           and     contains            a


         forum         selection          provision               requiring           any     action          to be brought                  in either             a state       or federal              court       in


         New       York        County,         § 10.8.


                        16.          PPAS            regularly               submitted          invoices                for     the      Administrative                   Services           it provided                  to



         Defendant,              as well      as for          reasonable               expenses              incurred              in connection                  therewith,             which           Defendant


         was      obligated         to pay           under          Section          2.7     and      Section               10.3      of the       Credit          Agreement.                 Defendant               has


         never       rejected,        returned,              or objected               to any         of     the      invoices.


                        17.          On May                 17,     2017       and      May         17,      2018,            PPAS         sent        Defendant               two      invoices,           each          for



         $75,000,          for     PPAS's            annual          Agent           Fees     ("Agent                 Fee      Invoices")               pursuant          to    Section            2.8     of the


         Credit        Agreement.               On June              20,      2019,          PPAS          also        sent      Defendant                an invoice             for     $472.44           for


         expenses          it incurred           pursuant               to    Section          10.3         of the          Credit        Agreement                 (together,             with      the    Agent


         Fee      Invoices,         the     "Credit           Agreement                 Invoices").                   Defendant              has         never      rejected,            returned,          or




                                                                                                                  5




                                                                                                       7 of 11
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                                                                                                        INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 9 of 14
                                                                     RECEIVED  NYSCEF: 07/14/2020




         objected        to the      Credit         Agreement                    Invoices,              and,            following                   due     demand,            has        failed      to pay        the


         Credit       Agreement            Invoices.


                       18.           In breach             of     its    clear      obligations                        under           the     Credit            Agreement,                Defendant               has


         failed     to pay      PPAS          agent            fees     in the          amount              of     $150,472.44.




                                                          AS AND                 FOR           A     FIRST                   CAUSE                  OF        ACTION
                                                                (Breach            of     Contract                      on     Behalf               of    PPMG            )




                       19.           Plaintiffs            repeat         and      reallege                 the        foregoing               paragraphs                 as if fully              set forth        herein.


                       20.           Under          the        terms       of the        MSA,               Defendant                    was         obligated            to pay           PPMG             fees    for,    and


         to reimburse              PPMG           for     reasonable               expenses                  incurred                  in connection                 with,          the     Services.


                       21.           PPMG               duly     provided               the        Services                 and        incurred            reasonable               expenses            in connection



         therewith,          and     has    otherwise                  performed               all     of        its       obligations                   under      the       MSA,          and      is thereby


         entitled       to payment            for        the     Services,              reimbursement                             of    its    reasonable                 expenses            incurred,            and


         interest      in connection                therewith,              all     as provided                        for     in the          MSA.


                       22.           Defendant                 has      failed      to pay             for        the        Services               rendered           and         reasonable               expenses


         incurred        therewith           in an amount                   of     at least            $2,408,738.85,                           in material               breach           of the       MSA.


                       23.           As    a direct             and      proximate                 result              of Defendant's                       material           breach          of    the     MSA,


         PPMG          has   suffered,            and      continues               to    suffer,             injury,            including                 damages             of    at least         $2,408,738.85,


         in addition         to applicable                 interest,         costs            of     suit        (including                   attorney's            fees)          and     other       damages             to


         which        it is entitled.




                                                        AS AND              FOR          A SECOND                              CAUSE                     OF      ACTION
                                                                      (Account                Stated              on         Behalf            of    PPMG)


                       24.           Plaintiffs            repeat         and      reallege                 the        foregoing               paragraphs                 as if fully              stated      herein.




                                                                                                                       6




                                                                                                            8 of 11
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                                                                                                INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 10 of 14
                                                                     RECEIVED   NYSCEF: 07/14/2020




                         25.             PPMG               provided           the     Services            to Defendant                  and         incurred           reasonable            expenses              in


          connection              therewith,             and        duly       presented            its    statement              of     account             regularly          as set forth          in the


          MSA          Invoices          regularly             submitted              to Defendant.


                         26.             Defendant                  received          and    retained             each       such         statement              of     account         in the      form           of


          each       invoice        submitted,                without           any     dispute,            rejection,            return,            or objection               made     thereto          or to



          any     item      set forth          therein.


                         27.             As     reflected             in the         MSA       Invoices               as to which               Defendant                never       disputed,           rejected


          returned         or objected                to,     the     amount           due     and        owing            to PPMG              thereunder               is $2,408,738.85,                    in


          addition         to     such     other            costs      and      damages             to which            it is entitled.




                                                             AS AND                 FOR      A THIRD                   CAUSE                OF        ACTION
                                              (Unjust               Enrichment/Quantum                                 Meruit             on        Behalf        of     PPMG)


                         28.             Plaintiffs            repeat          and     reallege           the    foregoing               paragraphs                   as if fully       set forth         herein.


                         29.             Defendant                  was      enriched          by     the       Services          provided                by    PPMG,            and     by     PPMG's


         payment           of reasonable                     expenses           incurred            in connection                  therewith,                  to PPMG's             detriment,            as


          Defendant             has      failed        to pay          therefor.


                         30.             The      circumstances                      thus    make           it inequitable                for       Defendant              to retain          the   benefit             of


          the    Services          and        Administrative                    Services            provided               (and        reasonable               expenses          incurred          by


          Plaintiffs           in connection                  therewith)             without          paying           PPMG              value         in return.


                         31.             The      fair       value          of the     benefit            of the       Services           and         expenses            incurred        by        PPMG            for


          the    benefit        of Defendant                   is at least            $2,408,738.85,                   which            amount            is now          due     and    owing           to PPMG


          in addition            to interest,               costs      of    suit     (including             attorney's                fees)        and      such       other     appropriate


          damages.




                                                            AS AND              FOR          A FOURTH                      CAUSE                OF        ACTION
                                                                      (Breach           of   Contract                 on    Behalf             of    PPAS)


                                                                                                                  7




                                                                                                          9 of 11
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                                                                                                   INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 11 of 14
                                                                     RECEIVED   NYSCEF: 07/14/2020




                          32.          Plaintiffs             repeat     and       reallege            the        foregoing                  paragraphs               as if fully          set forth          herein.


                          33.          Under            the    terms      of the       Credit             Agreement,                    Defendant                was         obligated           to pay         PPAS


          fees     for,     and      to reimburse               PPAS       for      reasonable                expenses                   incurred              in connection               with,        the


          Administrative                    Services.


                          34.          PPAS           duly      provided           the       Administrative                           Services           and         incurred         reasonable


          expenses              in connection              therewith,            and       has      otherwise               performed                   all     of    its    obligations              under         the


          Credit          Agreement,             and      is thereby            entitled          to payment                    for     the        Administrative                    Services,


          reimbursement                 of     its    reasonable           expenses                incurred,              and         interest          in connection                  therewith,             all    as


         provided            for     in the      Credit         Agreement.


                          35.          Defendant               has     failed       to pay          for      the       Administrative                         Services          rendered              and


          reasonable               expenses          incurred          therewith             in an amount                       of     at least         $150,472.44,                  in material             breach


          of the      Credit         Agreement.


                          36.          As       a direct        and     proximate                 result      of Defendant's                           material             breach       of   the      Credit



         Agreement,                 PPAS        has      suffered,         and      continues                to       suffer,          injury,          including             damages            of    at least



          $150,472.44,                in addition             to applicable                interest,         costs         of         suit        (including           attorney's             fees)      and        other


          damages            to which           it is entitled.




                                                           AS AND               FOR         A FIFTH                    CAUSE                      OF   ACTION
                                                                       (Account              Stated           on       Behalf                of    PPAS)


                          37.          Plaintiffs             repeat     and       reallege            the        foregoing                  paragraphs               as if fully          stated       herein.


                          38.          PPAS           provided           the     Administrative                        Services                   to Defendant               and     incurred           reasonable


          expenses              in connection              therewith,            and       duly      presented                  its     statement               of    account          regularly            as set


          forth     in the         Credit       Agreement               Invoice          submitted                 to Defendant.




                                                                                                                  8




                                                                                                     10 of 11
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:11 PM                                                                                                                                         INDEX NO. 653094/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 12 of 14
                                                                     RECEIVED   NYSCEF: 07/14/2020




                         39.              Defendant           received            and   retained             each        such        statement              of    account          in the     form        of


          each      invoice         submitted,              without         any     dispute,           rejection,             return,          or objection              made       thereto       or to



          any     item     set forth            therein.


                         40.              As    reflected         in the     Credit           Agreement                 Invoice            as to which                Defendant          never



          disputed,            rejected         returned          or objected           to,     the     amount               due     and       owing          to PPAS           thereunder           is



          $150,472.44,               in addition             to   such      other       costs         and     damages               to which            it is entitled.




                                                                                  DEMAND                    FOR         RELIEF


                                          WHEREFORE,                     Plaintiffs           respectfully               request           that       the      Court       enter     judgment              in


                                                                                                                       Plaintiffs'
          favor      of Plaintiffs              and    against        Defendant               on      each       of                             causes           of   action,      in addition             to


          applicable            interest,         such      incidental            and    consequential                    damages               as may           be applicable,              costs        of



          suit,    including              reasonable           attorney's           fees,       and      such         other        and     further           relief      as the      Court       deems


         just      and    proper.


          Dated:          New        York,         New       York

                          July      14,        2020
                                                                                                      ALLEGAERTBERGER&                                                 VOGELLLP




                                                                                                      By:              /s/    David            A.     Berger

                                                                                                                       David          A.       Berger
                                                                                                                       John         S. Craig
                                                                                                                       Bianca            Lin


                                                                                                       111       Broadway,                 20th       Floor

                                                                                                      New         York,            New         York         10006

                                                                                                      (212)           571-0550


                                                                                                      Attorneys              for     Plaintiffs
                                                                                                      Patriarch               Partners              Management                  Group,        LLC         and
                                                                                                      Patriarch               Partners              Agency            Services,       LLC




                                                                                                             9




                                                                                                   11 of 11
FILED: NEW YORK COUNTY CLERK 07/28/2020 04:47 PM                                                                                                                                 INDEX NO. 653094/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06876-ALC Document 1-1 Filed 08/25/20 Page 13 of 14
                                                                     RECEIVED   NYSCEF: 07/28/2020




                SUPREME                  COURT                OF THE               STATE         OF NEW YORK
                COUNTY                  OF     NEW            Y ORK
                      . .          .    . . . .          .                 .        . - .             .... ..... .......x
                PA TRIARCH                  PARTNERS    MANAGEMENT
                GROUP,                 LLC.  AND PATRIARCH
                PARTNFRS                      AGENCY                 SERVICES,                 LLC,


                                                                                            Plaintiffs,                                Index     No.     653094/2020


                                                               -against-                                                              AFFIDAVIT                OF SERVICE


               GORHAM                   PAPER                AND       TISSUE,              LLC,


                                                                                       Defendant.


                ......................_.....................___.._._._.._...._...X


               STATE          OF NEW              YORK                 )
                                                                       ) ss.:
               COUNTY              OF QUEENS                           )


                                              COLLINS                  V.      BURGESS-JACKMAN,                              being    duly      sworn,      deposes        and   says:


                                               I am over             the age of eighteen                    (18)    years     and not a party            to this    action.      I reside      at

                              204*                                                                                                    275
               112-18                     Street,            Saint     Albans,        New          York      11412.         On the             day of July         2020,      I caused      to be


              served        via        U.S.     First        Class         Mail,     postage         prepaid,       a true     and correct        copy      of the Ssmêñs                and


              Comp!siñt                and     Notice          of Electronie                Filing        at the f6ilowing           pursuant      to that     certain        AmenAed          and


              Restated          Credit          Agreement                   dated     as of May             13, 2011:


                                                               Gorham              Paper      and     Tissue,       LLC
                                                               72 Cascade             Flats

                                                               Gorham,             New       Hampshire             03581
                                                               Attn:        Richard         D. Arnold




                                                                                                                                                 Collins      V. Burgess-Jackman



              Swom          to before           me this

              28th      day       of July        2020




                            Notary            Public


                       DAVID   SHAIMAN
             Notary          - State of
                        Public          New York
                      No. 02SH6279331
                  Qualified In Kings County
           My Commission                Expires         April 8, 2021
                                                                                                          1 of 1
FILED: NEW YORK   COUNTY CLERK 08/10/2020
            Case 1:20-cv-06876-ALC               04:10
                                   Document 1-1 Filed      PM Page 14 INDEX
                                                      08/25/20        of 14
                                                                                                                                                                            NO. 653094/2020
NYSCEF DOC. NO. 3                                                                                                                                     RECEIVED NYSCEF: 08/10/2020

    SUPREMECOURT OF THE STATE OF NEW YORK                                                                                                                               COUNfY OF NEW YORK




    Plaintiff     / Petitioner:                                                                                                        AFMDAVIT           QF SERVICE
    PATRIARCH PARTNERS MANAGEMENT GROUP, LLC AND                                                                                                  Index    No:
    PATRIARCH PARTNERS AGENCY SERVICES, LLC                                                                                                      653094/2020
    Defendant1Respondent:
    GORHAM PAPER AND TISSUE, LLC



    The undersigned   being duly swom, deposes and says; deponent   is not a party herein, is over 18 years of age and resides at 421 N 7TH ST
    SUITE 422, PHILADELPHIA , PA 19123.   That on Tue, Jul 28 2020 AT 11:53 AM AT 251 UTTLE FALLS DR, W1LMINGTON, DE 19808 deponent
    served the within $UMMONS, COMPLAINT,      AND NOTICE OF ELECTRONIC RUNG on GORHAM PAPER AND TISSUE, LLC on the Registered
    Agent Corporadon    Service
                                Company


                Individual:     by delivering  a true copy              of each to said defendant,      personalty:     depor,ara      knew    the person      so served to be the person
                described      as said defendant    therein.

                Corporadom           GORHAM             PAPER AND TISSUE, LLC a dwendant,               therein   named, by delivering    a true copy of each to An Indondual
                adult   mate personally,         deponent        knew     said co:pen-don     so served      to be the corporation   described. and knew said individual to be
                Security      Agent/Authodzed            to accept   service    thereof.
                SuitablePerson:          by delivering       thereat,     a true copy of each to                                    a person     of suitable     age and asscredon.

                Affixing to Door: by affixing a true copy of each to the door thereof,                            deponent    was unable       with    due dtiigence    to find defendant.      or
                a person of suitable age or discretion  thereat, having called thereon:                           at


                Mailing:      Deponent      also enclosed         a copy of same, in a postpaid     sealed wrapper property   addressed to said defena                          t at defendant's
                last known       residence,                                 , and depositing    said wrapper In a post office, official depository under                        the exdusive
                care and custody          of the tjnited        States Post Office, department,     with New York State. Mailed on

                Military Service: I asked the person spoken to whether defendant        was in aceve military sendee of the United States or of the 5tate of
                New York in any capadty whateverand        received a negative reply.0tfmdant     wore ordinary cMilan clothes and no military unfun  The
                source of my information    and the ground of my belief are the conversations      and observedons    above narrated. upon information
                and belief I aver that the defendant  is not in the military service of New York State or of the United States as that term is denned In
                either the State or in the Federal               statutes.


    Description:
    Age:                                                  African    American                                                Gender'      Male                         Weight      220
                50s                      Ethnidty:
                                                                                              Eyes'     Brown                                              Relationship:
    Height:        6                          Hair:      Said                    .                                                                                              Secunty Agent
    Other         Due to current         i.c,r4Gr,r.s     secudty    are the only     personnet    on site, CSC Corp does not provide                 names of employees        for service of
                  P'¤CeSS


                                                                                                      Swom     to before      e on                                                 [Ä‰         ( $ff4tf




    MARTIN A ETT RRE                                                                                  Notary   Public




                                                                                                  1 of 1
